15‐1879‐cv 
        In re Lehman Bros. Sec. & ERISA Litig. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 8th day of July, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        IN RE LEHMAN BROTHERS SECURITIES AND ERISA LITIGATION,  
         
                                                             No. 15‐1879 
        ______________________  
         
        FOR APPELLANT:            THOMAS C. GOLDSTEIN, Goldstein & Russell, P.C., 
                                  Bethesda, MD (Joseph D. Daley, Robbins Geller 
                                  Rudman & Dowd LLP, San Diego, CA; Amanda M. 
                                  Frame, Robbins Geller Rudman & Dowd LLP, San 
                                  Francisco, CA, on the brief). 
         
         FOR APPELLEE:            VICTOR L. HOU (Mitchell A. Lowenthal, Roger A. 
                                  Cooper, Jared Gerber, on the brief), Cleary Gottlieb Steen 
                                  & Hamilton LLP, New York, NY.            


                                                             1 
 
     Appeal from the United States District Court for the Southern District of 
New York (Kaplan, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the orders of the District Court are 

AFFIRMED.  

      The California Public Employees’ Retirement System (“CalPERS”) appeals 

from two orders of the United States District Court for the Southern District of 

New York (Kaplan, J.), which dismissed certain of CalPERS’s claims as time‐

barred by the three‐year statute of repose contained in section 13 of the Securities 

Act of 1933, 15 U.S.C. § 77m.  We assume the parties’ familiarity with the 

underlying facts and the procedural history, which we reference only as 

necessary to explain our conclusions. 

      The crux of the appeal is whether the Supreme Court’s decision to toll 

statutes of limitation for putative class members—generally referred to as 

“American Pipe tolling” after the originating case, American Pipe & Construction 

Co. v. Utah, 414 U.S. 538 (1974)—also applies to section 13’s statute of repose.  We 

have held previously that American Pipe tolling does not affect the statute of 

repose embodied in section 13.  See Police & Fire Ret. Sys. of City of Detroit v. 




                                           2 
IndyMac MBS, Inc., 721 F.3d 95 (2d Cir. 2013).  Undaunted, CalPERS urges us to 

distinguish this case from IndyMac.  We are unpersuaded. 

      CalPERS argues principally that, unlike in IndyMac, the putative class 

action was commenced by a named plaintiff with proper standing and, therefore, 

its claims were actually asserted within the three‐year statute of repose.  This 

argument is inconsistent with the reasoning of IndyMac.  IndyMac made no 

reference to the standing of named plaintiffs when it concluded that American 

Pipe tolling did not apply to section 13’s statute of repose; its conclusion was 

instead derived from two longstanding principles.  First, if American Pipe is 

grounded in equity, its tolling rule cannot affect a legislatively enacted statute of 

repose.  See IndyMac, 721 F.3d at 109 (citing Lampf, Pleva, Lipkind, Prupis & 

Petigrow v. Gilbertson, 501 U.S. 350, 363 (1991)).  Second, if American Pipe 

establishes a “legal” tolling principle grounded in Rule 23, to apply it to a statute 

of repose would violate the Rules Enabling Act by permitting a procedural rule 

to abridge the substantive rights created by statutes of repose.  Id. at 106, 109.  

Accordingly, under IndyMac’s reasoning, the inapplicability of American Pipe 

tolling to a statute of repose turns on the nature of the tolling rule and its 

ineffectiveness against statutes of repose, not whether the named plaintiffs have 




                                           3 
proper standing to assert claims on behalf of a class.  See also CTS Corp. v. 

Waldburger, 134 S. Ct. 2175, 2187 (2014) (“[A] critical distinction between statutes 

of limitations and statutes of repose is that a repose period is fixed and its 

expiration will not be delayed by estoppel or tolling.” (internal quotation marks 

omitted)). 

      CalPERS suggests that because it fell within the putative class before 

exercising its right to opt out, its claims were essentially “filed” against the 

defendant within three years and therefore timely.  Again, we are not persuaded.  

As a fundamental matter, if it were true that a putative class member’s claims 

were essentially “filed” in the putative class complaint, there would be no need 

for American Pipe tolling at all; any putative class complaint would count as a 

legitimate “filing” of all putative class members’ claims within the limitations 

period.  The very principle of tolling is to permit claims not timely asserted to 

proceed if the requirements for suspending the limitations period are met.  Cf. 

Lozano v. Montoya Alvarez, 134 S. Ct. 1224, 1231–32 (2014); Honda v. Clark, 386 U.S. 

484, 496–97 (1967).   To the extent that CalPERS argues that American Pipe tolling 

should be conceptualized as something other than “tolling” as that term is 

generally understood, that argument was presented to the IndyMac panel, which 




                                           4 
declined to adopt it.  See Joint Br. & Special App. for Intervenors‐Appellants at 

21–23, 25, IndyMac, No. 11‐2998 (2d Cir. Nov. 2, 2011), ECF No. 116.

      CalPERS finally argues that to find its claims to be time‐barred violates the 

due process considerations embodied in Rule 23’s opt‐out mechanism.  We are 

unpersuaded.  The due process protections of Rule 23 are directed at preventing 

a putative class member from being bound by a judgment without her consent.  

See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 175–76 (1974).  In essence, the opt‐

out right merely ensures that each putative class member retains the ability to act 

independently of the class action if she so elects.  Cf. In re WorldCom Sec. Litig., 

496 F.3d 245, 256 (2d Cir. 2007).  The opt‐out right does not confer extra benefits 

to a plaintiff’s independent action.  CalPERS’s right to initiate and pursue an 

individual action before, during, and after the putative class action was 

unchanged—including the necessity of instituting such an action within section 

13’s three‐year statute of repose. 

      In closing, we note that the question whether American Pipe tolling applies 

to statutes of repose—and if so, when—may be ripe for resolution by the 

Supreme Court.  Our decision in IndyMac created a circuit split with the Tenth 

Circuit, see Joseph v. Wiles, 223 F.3d 1155, 1166–68 (10th Cir. 2000), and the issue 




                                           5 
implicates the very nature of American Pipe tolling, a question the Supreme Court 

is in the best position to resolve.  Indeed, the Court initially granted certiorari to 

review IndyMac itself, see Pub. Emps. Ret. Sys. of Miss. v. IndyMac MBS, Inc., 134 S. 

Ct. 1515 (2014), but dismissed the writ as improvidently granted, see 135 S. Ct. 42 

(2014), two weeks after a motion for settlement approval was filed in the district 

court, see In re IndyMac MBS Litig., No. 09 Civ. 4586 (S.D.N.Y. Sept. 11, 2014), ECF 

No. 532.  However, unless and until the Supreme Court informs us that our 

decision was erroneous, IndyMac continues to be the law of the Circuit and its 

reasoning controls the outcome of this case. 

      We have considered all of Appellant’s arguments and find them to be 

without merit.  For the reasons stated above, the orders of the District Court are 

AFFIRMED. 

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             6